Citation Nr: 0008785	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 539A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1998 decision of the Board of Veterans' Appeals 
(Board) denying an increased rating, on an extraschedular 
basis, for the service-connected hidradenitis suppurativa 
with acne, evaluated as 50 percent disabling.  



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel






INTRODUCTION

The veteran served on active duty from June 1975 to March 
1977.

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in a February 1998 Board 
decision which denied an increased rating, on an 
extraschedular basis, for the service-connected hidradenitis 
suppurativa with acne, evaluated as 50 percent disabling.  

The veteran requested reconsideration of the decision, but 
reconsideration was denied in August 1998.  In the letter 
advising him that his motion for reconsideration was denied, 
the Board notified the veteran that, in light of Public Law 
No. 105-111 and VAOPGCPREC 1-98, it was also construing the 
motion as a request for revision of the February 1998 
decision on the grounds of clear and unmistakable error 
(CUE).  

The veteran also was notified that the Board was engaged in 
promulgating regulations to carry out the provisions of 
Public Law No. 105-111 and that consideration of his claim 
would be deferred until the regulations were finalized.  

In a March 1999 letter, the Board informed the veteran that, 
despite what was said in the August 1998 letter, the 
veteran's motion for reconsideration would not be considered 
a CUE motion unless the veteran or his representative 
informed the Board otherwise within 60 days.  

In May 1999, the veteran requested that the Board proceed 
with the CUE motion.  






FINDINGS OF FACT

1.  In February 1998, the Board denied an increased rating, 
on an extraschedular basis, for the service-connected 
hidradenitis suppurativa with acne, evaluated as 50 percent 
disabling.  

2.  The veteran has not alleged any error in the February 
1998 Board decision in terms that explain why the result of 
that decision would have been manifestly different but for 
the alleged error.  

3.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.  



CONCLUSION OF LAW

The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the February 1998 Board 
decision.  38 U.S.C.A. §§ 5107, 7105, 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.105(a), 20.1404 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in the Board decision of February 
1998, in failing to grant an increased rating, on an 
extraschedular basis, for the service-connected hidradenitis 
suppurativa with acne, evaluated as 50 percent disabling.  
Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  

Effective on November 21, 1997, however, the provisions of 
Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999)) permit challenges to decisions of 
the Board on the grounds of CUE.  Final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
clear and unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining CUE.  64 Fed. 
Reg. 2134, 2137 (1999).  This case law is found primarily in 
the precedent opinions of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)); see Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  

In Russell, the Court propounded a three-pronged test for 
determining when there is CUE present in a prior decision.  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  

As noted hereinabove, in a February 1998 decision, the Board 
denied an increased rating, on an extraschedular basis, for 
the service-connected hidradenitis suppurativa with acne, 
evaluated as 50 percent disabling.  The veteran requested 
reconsideration of the decision, but reconsideration was 
denied in August 1998.  

In the letter advising him that his motion for 
reconsideration was denied, the Board notified the veteran 
that, in light of Public Law No. 105-111 and VAOPGCPREC 1-98, 
it was also construing the motion as a request for revision 
of the February 1998 decision on the grounds of clear and 
unmistakable error (CUE).  The veteran was notified that the 
Board was engaged in promulgating regulations to carry out 
the provisions of Public Law No. 105-111 and that 
consideration of his claim was deferred until the regulations 
were finalized.  

In a March 1999 letter, the Board informed the veteran that, 
despite what was said in the February 1998 letter, the 
veteran's motion for reconsideration would not be considered 
a CUE motion unless the veteran or his representative 
informed the Board otherwise within 60 days.  

The veteran responded in a statement received by the Board in 
May 1999.  The veteran stated that he wished to formally 
request a motion for CUE.  He indicated that the Board did 
not use all medical reports from "other sources," but he 
failed to elaborate regarding the other sources to which he 
was referring.  

In a November 1999 statement, the veteran's representative 
pointed out that the veteran had alleged that the Board's 
February 1998 decision was clearly and unmistakably 
erroneous.  

Although the veteran's statements have been construed to be a 
CUE motion, he has identified no particular errors made by 
the Board.  To the extent that the veteran may be contending 
that the Board did not give enough weight to certain 
evidence, such balancing of the evidence can never rise to 
the stringent definition of clear and unmistakable error.  
Fugo v. Brown, 6 Vet. App. at 44.  

The veteran has made no specific allegations to the effect 
that the correct facts, as they were known at the time, were 
not before the Board or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  See 
Russell, 3 Vet. App. at 313.  Absent such an allegation, the 
veteran's "motion" has framed the issue of CUE with 
insufficient specificity.  

Because the veteran's motion fails to allege CUE with the 
requisite specificity, there is no requirement that the Board 
address the merits of the issue.  64 Fed. Reg. at 2139 (1999) 
(codified at 38 C.F.R. §  20.1404); see Fugo v. Brown, 6 Vet. 
App. 40, 45 (1993).  Accordingly, the motion must be denied 
due to the absence of legal merit.  64 Fed. Reg. at 2139 
(1999) (codified at 38 C.F.R. §  20.1404(b)); see Rivers v. 
Gober, 10 Vet. App. 469, 472-73 (1997); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995).  



ORDER

The veteran's motion to revise or reverse the February 1998 
decision of the Board, which denied an increased rating, on 
an extraschedular basis, for the service-connected 
hidradenitis suppurativa with acne, evaluated as 50 percent 
disabling, is insufficiently specific; therefore, his motion 
is denied.  



		
	STEPHEN L. WILKINS
Member, Board of Veterans' Appeals


 


